Title: To George Washington from James McHenry, 28 November 1796
From: McHenry, James
To: Washington, George


                        
                            Sir. 
                            War-Office November 28th 1796.
                        
                        The Indian Chiefs named Mus-qua-ca-nokan or Red pole, Wey-a-pur-sen-waw, or Blue
                            Jacket, She-me-kum-ne-sa or soldier, Ase-me-the, and Muc-ca-le-wa-saw or Black chief,
                            stiling themselves the representatives of the Wyandots, Delawares, Shawanoes Ottawas,
                            Chipwas, Putawatimes, Miamis, Eel River, Weas, Kickapoos, Piankashaws, and Kaskaskias have
                            informed the Secretary of War in a talk delivered by Red pole, at the War-Office the 26
                            inst: that they had come a great way to see their Father the President; that they had long
                            listened to the British; that they had discovered their error; that they had made peace with
                            the Fifteen Fires; (meaning the United States), and in future would only listen to their
                            great Father the President; that they were now waiting till they could hear what advice he
                            had to give them, which they would follow; and that they would on their part try to keep the
                            path open between their people, and the people of the United States. That finally, they
                            wished to hear the President’s advice, as soon as possible, having a great way to go to get
                            to their nations.
                        To this Blue Jacket added, that what had been spoken by Red pole was the sense
                            of all the warriors present. That he rose to mention this, and give a particular proof of
                            his own sincerity, by delivering to his great Father, the commission he had received a long
                            time ago from the British; that he now broke it, and would hereafter serve faithfully the
                            United States.
                        The Secretary of War replied to this talk, that he would communicate what they
                            had said to the President, and hoped that their father would find leisure to give them his
                            advice on tuesday next the 29th instant; but that they should be informed more certainly
                            respecting it, after he had an opportunity to see him.
                        The Secretary has subjoined certain points, upon which it would appear proper
                            to offer them advice, all which is respectfully submitted.
                        
                            James McHenry
                            
                    